Citation Nr: 1215219	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-21 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period beginning July 25, 2005, exclusive of temporary total ratings (TTRs) from February 6, 2006, through April 30, 2006, June 5, 2006, through July 31, 2006, August 11, 2008, through October 31, 2008, and May 28, 2009, through July 31, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which confirmed a 50 percent rating for the Veteran's PTSD.  A May 2006 rating decision increased the evaluation for PTSD to 70 percent, effective July 25, 2006, the date of receipt of the claim for an increase, and also assigned a TTR based on hospitalization over 21 days for PTSD, from February 6, 2006, until April 30, 2006.  Thereafter, the 70 percent rating was continued.  A September 2006 rating decision granted a TTR based on hospitalization for PTSD from June 5, 2006, until July 31, 2006, continuing the prior 70 percent rating effective August 1, 2006.  A TTR based on hospitalization was assigned from August 11, 2008, until October 31, 2008, in a December 2008 rating decision, followed by continuation of the 70 percent rating effective November 1, 2008.  Finally, a December 2011 rating decision assigned a TTR based on hospitalization from May 28, 2009, to July 31, 2009, following by continuation of the 70 percent rating from August 1, 2009.

A total disability rating based upon individual unemployability (TDIU) has been granted.  Essentially, it has been in effect since May 1, 2006.  


FINDING OF FACT

For the period beginning on July 25, 2005 (exclusive of TTRs based on hospitalization for PTSD), the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas.  



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD for the period beginning on July 25, 2005 (exclusive of TTRs based on hospitalization), have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, correspondence to the Veteran from the RO (to include letters in July 2005, March 2006, and July 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2006 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including STRs.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).  Also see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective since November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.].  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

Analysis

The Veteran's PTSD is rated as 70 percent disabling as of July 25, 2005.  These ratings are exclusive of the numerous TTRs assigned and summarized earlier.  The increased rating claim does not include the periods of TTRs, during which the Veteran was paid at the 100 percent rate.

The Veteran submitted a statement that was received on July 25, 2005, attesting to the fact that his PTSD symptoms had increased.  VA treatment records dated since that time reflect recurrent hospitalizations for PTSD and substance abuse and an increase in psychiatric symptoms with lower GAF scores.  Specifically, he only moderately participated in his PTSD sessions in July and August 2005.  In October 2005, he was noted to have only marginal relationships, and in February 2006, he was admitted to the hospital with a GAF score of 21.  During his hospital stay, this score improved to 41.  His symptoms included homicidal and suicidal ideation.  

Subsequently dated treatment records through 2010 reflect that his social functioning has fluctuated somewhat in recent years.  While his GAF score was improved to 53 in October 2008 during a hospital stay, subsequently dated records show that the score had decreased to 31 in May 2009.  Later in 2009, he continued to attend therapy sessions and was sober.  Most recently, his GAF score upon VA examination in September 2010 was 43.  The Veteran's significant history of inpatient admissions related to both substance abuse and his mental health were noted.  His most recent hospitalization had been in January 2010.  Since that time, he had been involved in medication management.  His medication had helped significantly with his nightmares.  He slept approximately six hours per night.  While he reported startle response, he did not describe flashbacks.  Triggers for intrusive thoughts included helicopters and airplanes.  The Veteran indicated that he had not worked since 2006 due to his psychiatric symptoms and because of prostate surgery.  He no longer drove.  He tried to interact with others because if he stayed at home all of the time, he became depressed.  

The Veteran noted that he continued to drink alcohol and use marijuana.  He had not used cocaine in several months.  On exam, the Veteran's mood was slightly depressed, and his affect was appropriate.  He was oriented in all three spheres, and there was no evidence of delusions or hallucinations.  His insight and judgment were poor.  He denied current suicidal or homicidal ideation.  

In commenting on the Veteran's chronic PTSD, the examiner noted that the Veteran's disability included a long history of psychiatric and substance abuse.  His symptoms were moderate and had been persistent for a number of years.  She opined that his PTSD symptoms themselves did not preclude gainful employment, although they did have some impact on social functioning or behavior.  There was no impairment in thought processes or communication noted.  While his functioning appeared to vary significantly, it was generally on a fairly low level.  

Such symptoms and overall disability picture does not rise to the level required for a higher 70 percent rating for the time period from August 6, 2002, through July 24, 2005.  As noted above, he continued to work and his GAF scores remained in the moderate range.  As such, the currently assigned 50 percent rating is appropriate for this time period.  

For the time period beginning on July 25, 2005, in order to receive a higher, 100 percent rating, it must be shown that the Veteran displayed total occupational and social impairment due to his PTSD symptoms, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The evidence for this time period reflects that the Veteran stopped working permanently in 2006, following prostate surgery.  His symptoms increased, to include thoughts of suicide, increased isolation, and decreased participation in activities of daily living, as summarized above.  The records reflect that the Veteran continues to be hospitalized for psychiatric symptoms and substance abuse regularly.  However, he was noted to be sober in 2009 and attending therapy sessions.  Subsequently dated records reflect that he functions at a fairly low level.  Still, that examiner did not feel that his PTSD symptoms precluded his employment.  Moreover, his medications resulted in some improvement in his sleeping.  Moreover, he was alert, and his thought processes and associations were logical.  While his insight and judgment were poor, the examiner noted that he was competent for VA purposes.  He was oriented in all spheres, and there were no delusions or hallucinations.  

After reviewing the evidence of record, the Board finds that an evaluation in excess of 70 percent is not warranted for the period beginning on July 25, 2005.  As noted above, a 100 percent schedular evaluation contemplates total occupational and social impairment due to such symptoms as an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, as well as disorientation to time or place.  However, the records dated subsequent to July 25, 2005, to include recent examination in September 2010, note the Veteran as oriented as to time, person and place when not hospitalized.  In addition, while the Veteran does suffer from anger and irritability issues, he does not suffer from delusions or hallucinations, and does not exhibit inappropriate behavior.  Finally, the September 2010 VA examination report notes the Veteran does not suffer from suicidal or homicidal ideation and, while he does suffer from fairly low functioning, there is no indication of memory loss for names of close relatives or own name. 

As a final note, the Board observes that the Veteran's GAF score of 43, representing serious symptoms, when viewed with the symptomatology as reflected in the pertinent reports, also fails to support the assignment of a 100 percent disability evaluation.  As noted above, the examiner in 2010 specifically opined that the Veteran's PTSD symptoms were not of such severity that they precluded his gainful employment.  

Overall, the Board concludes that the evidence discussed above, to include the GAF score, supports no more than a 70 percent rating for the period beginning on July 25, 2005 (exclusive of the TTRs previously assigned).  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than that assigned, and therefore does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert, supra.  


Extraschedular Considerations

Finally, the Board has considered the issue of whether the Veteran's PTSD presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16.  

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1) (2011).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, with respect to the Veteran's PTSD, because the rating criteria reasonably describe the claimant's disability level and symptomatology (there are symptoms for the 100 percent rating that the Veteran does not meet for the period in question), the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate for the period discussed above.  


ORDER

A rating in excess of 70 percent for PTSD for the period beginning on July 25, 2005 (exclusive of the TTRs previously assigned), is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


